Filed 1/20/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA





1998 ND 1



Anthony J. Morton,                        Plaintiff and Appellant



       v.                                                        



Ernest Fladeland,

Myrtle Fladeland,                        Defendants and Appellees





Civilcivil or criminal~ No. 970266





Appeal from the District Court for Grand Forks County, Northeast Central Judicial District, the Honorable Debbie G. Kleven, Judge.

insert case disposition~AFFIRMED.

Per Curiam.

Henry H. Howe of Howe & Seaworth, 421 DeMers Avenue, Grand Forks, N.D. 58206-5421, for plaintiff and appellant.

Howard D. Swanson of Letnes, Marshall & Swanson, P.O. Box 12909, Grand Forks, N.D. 58208-2909, for defendants and appellees. 

insert case name~

Morton v. Fladeland, et al.



Civil No. 970266

insert case number~

Per Curiam.

[¶1]	
Anthony Morton sued Ernest Fladeland and Myrtle Fladeland for damages resulting from an automobile accident.  The Fladelands brought a counterclaim.  The trial court dismissed the parties' claims.  The court found the parties to be equally responsible for the accident, and therefore, neither party was entitled to recovery.  Morton appeals from the judgment entered, claiming the trial court’s factual findings are clearly erroneous.  We conclude the trial court’s findings of fact are supported by the evidence.

[¶2]	We affirm the trial court’s judgment under Rule 35.1(a)(2), N.D.R.App.P.

[¶3]	Gerald W. VandeWalle, C.J.

William A. Neumann

Dale V. Sandstrom

Herbert L. Meschke

Mary Muehlen Maring